Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
1.	Applicants’ amendment dated 06/23/2022 responding to the Office Action 03/28/2022 provided in the rejection of claims 1-5.
2.	Claims 1 and 3-4 are amended.
3.	Claims 1-4 are allowed.

Terminal Disclaimer
4.	The terminal disclaimer filed on 10/18/2021 has been reviewed and is accepted. The terminal disclaimer has been recorded.

		Examiner’s Statement of Reasons for Allowance
5.	The following is an examiner’s statement of reasons for allowance:

Claim 1
a.	Gajulapalli et al. (US Pub. No. 2016/0306960 A1 – art of record – herein after Gajulapalli) and Haga (US Pub. No. 2017/0134164 A1 – art of record – herein after Haga).  Gajulapalli and Haga disclose
A master device configured to control a plurality of devices mounted on a vehicle, the master device comprising: 
a storage configured to store consistency information on a permitted combination of versions of software respectively installed on the plurality of devices; and 
a processor configured to: 
acquire the versions of software respectively installed on the plurality of devices;
 perform a first determination and a second determination by collating the versions of the software acquired from the plurality of devices with the stored consistency information, the first determination determining whether the versions of the software respectively installed on the plurality of devices are compatible with each other, and 
the second determination determining whether a predetermined subset of the versions of the software respectively installed on the plurality of devices are 

b.	Nakayama et al. (US Pub. No. 2004/0133291 A1 – IDS filed on 05/31/2022).  Nakayama discloses
A master device configured to control a plurality of devices 
a storage configured to store consistency information on a permitted combination of versions of software respectively installed on the plurality of devices; and 
a processor configured to: 
acquire the versions of software respectively installed on the plurality of devices;
 perform a first determination and a second determination by collating the versions of the software acquired from the plurality of devices with the stored consistency information, the first determination determining whether the versions of the software respectively installed on the plurality of devices are compatible with each other, and 


Gajulapalli and Haga and Nakayama do not disclose
...control execution of predetermined control functions using the plurality of devices based on a result of the first determination that the versions of the software respectively installed on the plurality of devices are compatible with each other, and control execution of a  subset of the predetermined control functions based on both a result of the first determination that the versions of the software respectively installed on the plurality of devices are not compatible with each other and a result of the second determination that the predetermined subset of the versions of the software respectively installed on the plurality of devices are compatible.
The prior art of record when viewed individually or in combination does not discloses or render obvious the features of these claimed limitations and in combination with all other limitations/elements as claimed in claim 1.  Thus, claim 1 and its depend claims are allowed.

Claim 4
Claim 4 recites limitations as the same as claim 1; therefore, claim 4 is also allowed for the same reasons as claim 1.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
6.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Fox et al. (US Pub. No. 2019/0034191 A1 – IDS filed on 10/6/2020) discloses prevent conflicts that arise when a software update is performed on an ECU and other interdependent ECUs are affected, dependency management system 126 may be configured to maintain lists or mappings of dependencies between ECUs. The lists or mappings may identify interdependent ECUs, and may also further specify reasons for their interdependency (e.g., particular formats of data communications that are expected or required, particular network addresses, particular communications timing requirements, etc.) – See paragraphs [0059-0062].
Sol (US Pub. No. 2017/0061708 A1) discloses a vehicle terminal for managing a vehicle engagement application installed at a mobile device includes: establishing a data communication link with a mobile device; receiving a notification status corresponding to the vehicle engagement application via the data communication link, the notification status indicating whether the vehicle engagement application is up-to-date; and determining whether it is necessary to update the vehicle engagement application based on the notification status. A predetermined control signal for managing the vehicle engagement application is transmitted to the mobile device according to the determination – See Abstract and specification for more details.
Ricci (DE 112012004770 T5) discloses an integrity checking module that checks critical and non-critical tasks, functions and operations of each processing module to determine which to designate as the active or primary processing module; (d) a displayed object motion module for moving displayed objects from a source input / output system to a destination or destination input / output system; (e) a media filter that filters third-party signals, in particular multimedia signals, in a manner consistent with a universal or occupancy white list, vehicle blacklist or other user preference, recorded occupant context, and / or federal governmental country -, provincial and / or local legislation or provision is compatible– See pages 14-15.
Thodati et al. (US Pub. No. 2014/0344799 A1) discloses retrieving a firmware compatibility table that includes compatible firmware details for at least one component combination. The method further includes providing an updated firmware image for each of at least a subset of the plurality of components based on the relationships between the subset of the plurality of components and compatible firmware details for the plurality of components – See Abstract and specification for more details.
John et al. (US Pub. No. 2019/0217777 A1) discloses such SRDs may include serial numbers, hardware part numbers, manufacture dates, and similar types of data, which vehicle software update systems may require, to detect whether various vehicle controller(s) and computing systems are compatible for use with and/or require such software updates – See paragraph [0069].
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MONGBAO NGUYEN whose telephone number is (571)270-7180. The examiner can normally be reached Monday-Friday 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hyung S. Sough can be reached on 571-272-6799. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MONGBAO NGUYEN/           Examiner, Art Unit 2192